Citation Nr: 0910138	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  03-28 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial increased rating for residuals of a 
left pelvic fracture, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The Veteran served on active duty for training from August 
2001 to January 2002 and on active duty from September 2004 
to September 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas granted service connection for residuals of a 
left pelvic fracture and awarded a compensable evaluation of 
10 percent, effective from March 12, 2003, for this 
disability.  

In August 2004, the Veteran presented testimony at a hearing 
conducted before the undersigned Veterans Law Judge at the 
RO.  A copy of the transcript of the hearing has been 
associated with the claims folder and has been reviewed.  

In June 2006, the Board remanded the Veteran's claim to the 
agency of original jurisdiction for further evidentiary 
development.  Following completion of the requested actions, 
and a continued denial of the issue on appeal, the RO, in 
January 2009, returned the claims folder to the Board for 
further appellate review.  


FINDING OF FACT

The service-connected residuals of a left pelvic fracture are 
manifested by some intermittent left hip pain (including on 
ranges of motion of this joint) and an antalgic gait but also 
by normal range of motion, full and equal muscle strength, 
and no deformity, instability, weakness, or more than mild 
functional impairment.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 
10 percent for residuals of a left pelvic fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5251-5253 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
specifically stated that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or effective date for the grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court 
held that, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the Veteran's increased rating claim essentially falls 
within this fact pattern.  After receiving notification of 
the May 2003 grant of service connection for residuals of a 
left pelvic fracture, the Veteran perfected a timely appeal 
of the initially assigned 10 percent rating for this 
disability.  Clearly, no section 5103(a) notice is required 
for the Veteran's increased rating claim.  As such, the 
additional notification provisions for increased rating 
claims recently set forth by the Court are not applicable in 
the present case.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the June 2003 
notification of the May 2003 rating action, the September 
2003 statement of the case, and supplemental statements of 
the case subsequently issued in December 2008 and January 
2009] that contain notice of VA's rating communication, his 
appellate rights, a summary of relevant evidence, citations 
to applicable law (diagnostic code), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
of the initial increased rating claim adjudicated in this 
decision is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All available 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with his claims 
folder.  He has been accorded two thorough and pertinent VA 
examinations.  In addition, he has testified at a personal 
hearing conducted before the undersigned VLJ at the RO.  

There is no suggestion in the current record that additional 
evidence, relevant to the issue adjudicated in this decision, 
exists and can be procured.  In particular, the Veteran has 
pointed to no other pertinent evidence which has not been 
obtained.  Consequently, the Board concludes that no further 
evidentiary development of this claim is required.  The Board 
will, therefore, proceed to consider the issue on appeal, 
based on the evidence of record.  See 38 U.S.C.A. §§ 5102 & 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2008); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2008).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2008).  If 
there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt, it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 & 4.2 
(2008).  See also Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Initially, by a May 2003 rating action in the 
present case, the RO granted service connection for residuals 
of a left pelvic fracture and awarded a compensable 
evaluation of 10 percent, effective from March 12, 2003, for 
this disability.  The service-connected residuals of a left 
pelvic fracture have remained so evaluated since then, except 
for the Veteran's period of active duty from September 13, 
2004 to September 12, 2006.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The service-connected residuals of a left pelvic fracture are 
evaluated based upon impairment resulting from limitation of 
motion of the hip.  Initially, the Board notes that normal 
flexion of the hip ranges from 125 degrees to zero degrees, 
and normal abduction of this joint ranges from zero degrees 
to 45 degrees.  38 C.F.R. § 4.71, Plate II (2008).  

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent rating.  38 C.F.R. § 4.71a, DC 5251 (2008).  Also, 
the following ratings are assignable based upon the varying 
degrees of limitation of flexion of the hip:  10 percent (for 
limitation of flexion to 45 degrees), 20 percent (for 
limitation of flexion to 30 degrees), 30 percent (for 
limitation of flexion to 20 degrees), and 40 percent (for 
limitation of flexion to 10 degrees).  38 C.F.R. § 4.71a, DC 
5252 (2008).  

In addition, the following ratings may be assigned based upon 
limitation of abduction, adduction, and rotation:  10 percent 
[for limitation of rotation of the affected leg (with an 
inability to "toe-out" more than 15 degrees) or limitation 
of adduction causing an inability to cross legs] and 
20 percent [for limitation of abduction resulting in motion 
lost beyond 10 degrees].  38 C.F.R. § 4.71a, DC 5253 (2008).  

Further, when a diagnostic code provides for compensation 
based on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  Specifically, 
determinations should be made that adequately portray the 
extent of the functional loss "in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Here, the Veteran contends that the service-connected 
residuals of her left pelvic fracture are more severe than 
the current 10 percent rating indicates.  In particular, she 
describes pain and limitation of motion of this joint.  See, 
e.g., August 2004 hearing transcript (T.) at 3-4, 13-15.  

The Veteran is competent to report symptoms because such 
actions come to her through her senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, she is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992); Moray v. Brown, 
5 Vet. App. 211 (1993).  

As previously noted in this decision, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  With regard to the Veteran's 
service-connected left hip disability in the present case, 
the Board finds that the medical findings, which directly 
address the criteria under which this disorder is evaluated, 
to be more probative than the subjective complaints of 
increased symptomatology.  

Physical examinations show normal range of motion of the 
Veteran's left hip.  Without evidence of limitation of 
flexion of the left hip to 30 degrees or limitation of 
abduction of the left hip resulting in motion lost beyond 
10 degrees, an increased evaluation of 20 percent based upon 
limitation of motion of this joint is not warranted.  
38 C.F.R. §§ 4.71a, DCs 5252 & 5253 (2008).  [Moreover, as 
the file contains no competent evidence of ankylosis of this 
joint, a flail joint, or impairment of the femur, a 
disability rating greater than the currently-assigned 
10 percent evaluation based upon impairment resulting from 
such pathology is not warranted.  38 C.F.R. §§ 4.71a, DCs 
5250, 5254-5255 (2008).]  

The Veteran has described flare-ups of her left hip 
symptomatology, including increased pain upon repetitive 
activity or prolonged sitting or standing.  She maintains 
that such symptoms require the occasional use of a crutch and 
result in her inability to walk more than a quarter of a 
mile.  See, e.g., T. at 4.  Physical examinations of her left 
pelvis have shown some intermittent left hip pain (including 
on ranges of motion of this joint) and an antalgic gait.  The 
August 2007 VA examiner concluded that such symptomatology 
prevents the Veteran's participation in sporting activities 
and results in moderate impairment of her ability to complete 
chores and to exercise.  

Significantly, however, multiple examinations of the 
Veteran's left hip have also consistently shown full and 
equal muscle strength and no deformity, instability, or 
weakness.  Indeed, the August 2007 VA examiner found no 
weakened movement, excess fatigability, incoordination, or 
additional range of motion loss after repetitive use of the 
Veteran's left hip joint.  In addition, the examiner 
concluded that the flare-ups of this joint result in only 
mild impairment in shopping, recreation, and traveling 
activities and no impairment in feeding, bathing, dressing, 
toileting, or grooming.  In fact, the examiner opined that, 
overall, the flare-ups of the Veteran's left hip symptoms are 
no more than mild in degree and result in no more than mild 
functional impairment.  

Based on this evidence, the Board finds that the 
currently-assigned 10 percent rating for the 
service-connected residuals of a left pelvic fracture 
adequately portrays the functional impairment, pain, and 
weakness that the Veteran experiences as a consequence of use 
of her left hip.  See DeLuca, 8 Vet. App. at 204-207; see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5251-5253 
(2008).  Of particular significance to the Board are the 
essentially normal findings shown on multiple examinations.  

Under these circumstances, there is no basis to assign a 
disability rating greater than the currently-assigned 
evaluation of 10 percent for the service-connected residuals 
of a left pelvic fracture at any time during the current 
appeal.  The Veteran's appeal for an increased rating for 
this service-connected disability must, therefore, be denied.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the residuals of the Veteran's left 
pelvic fracture has required hospitalization or resulted in 
marked interference with employment at any time during the 
current appeal.  In fact, she has received only rare 
outpatient treatment for this condition during the current 
appeal.  

The Veteran has asserted that she left her work as a bus 
driver in June 2007 because of her left hip disability.  
Further, she maintains that, even when she was so employed, 
the symptomatology associated with this disorder caused her 
to miss approximately three months of work in a one-year 
period.  See, e.g., T. at 3-5, 11-12.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the Veteran's service-connected left 
hip disability resulted in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  Of 
particular significance to the Board is the August 2007 VA 
examiner's conclusion that the Veteran's service-connected 
left hip disability has resulted in no more than mild 
functional impairment.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for this disability 
for any portion of the rating period on appeal.  




ORDER

An initial disability rating greater than 10 percent for 
residuals of a left pelvic fracture is denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


